DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 1/6/2021, amended claims 1, 14, and 16 are acknowledged. Claims 1-12, 14, and 16 remain pending with claims 6-8 and 14 withdrawn from further consideration. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US Publication No. 2010/0217137 A1) (previously cited), further in view of Nakayama et al. (US Patent No. 8,172,155 B2).

Regarding claim 1, Kanai et al. discloses a human-state estimating method comprising: 
obtaining, using a processor (130), a thermal sensation index obtained by indexing, in a specified range, a thermal sensation of a person (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]); 
determining, using the processor, whether or not the thermal sensation index obtained by the obtaining is in a predetermined range in the specified range (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]); and 
estimating, using the processor, a human state (e.g. fatigue level), which is a state of the person, based on a physiological amount (e.g. pulse wave data) in which an activity of an autonomic nervous system of the person is reflected, the physiological amount being obtained from a sensor (101) when it is determined that the thermal sensation index obtained by the obtaining is in the predetermined range (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]).
It is noted Kanai et al. does not specifically teach the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor, being put on the peripheral part of the person's body, that detects the skin temperature of the peripheral part of the person's body, or wherein the thermal sensation is estimated based on (i) a state of a space including a person which is output 
However, Nakayama et al. teaches obtaining, using a processor, a thermal sensation index obtained by indexing, in a specified range, a thermal sensation of a person (see Figures 3A-C and col. 6, line 37-col. 7, line 33), wherein the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor (120), being put on the peripheral part of the person's body, that detects the skin temperature of the peripheral part of the person's body (see Figure 2 and col. 4, lines 41-63), or wherein the thermal sensation is estimated based on (i) a state of a space including a person which is output from a sensor that detects, as the state of the space, a temperature in the space, a radiant temperature in the space, a wind speed in the space or a humidity in the space and (ii) an amount of clothing worn by the person which is obtained from an image output by a camera that captures the person, and determining, using the processor, whether or not the thermal sensation index obtained by the obtaining is in a predetermined range (e.g. the first state, second state, or third state and the first gradient, second gradient, or third gradient) in the specified range (see Figures 4-12 and col. 6, line 37-col. 7, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanai et al. to include the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor, being put on the peripheral part of the person's 
Regarding claim 2, Kanai et al. discloses the predetermined range is a partial range of the specified range, the partial range including a thermoneutral point (y-axis value of 0) for thermal sensation (see Figure 14 and [0144]). Nakayama et al. also teaches the predetermined range is a partial range of the specified range, the partial range including a thermoneutral point  for thermal sensation (see Figures 4-12 and col. 6, line 37-col. 7, line 33).
Regarding claim 3, Kanai et al. discloses the predetermined range is a partial range of the specified range, the partial range not including a point indicating being hottest (y-axis value of +3) as the thermal sensation and a point indicating being coldest (y-axis value of -3) as the thermal sensation (see Figure 14 and [0144]; specifically none of the data points indicating thermal sensation reach the +/- 3 levels).
Regarding claim 9, Kanai et al. discloses in the obtaining of the thermal sensation index, the thermal sensation index estimated based on a predicted mean vote (PMV) is obtained (see Figure 14 and [0144]).
Regarding claim 10, Kanai et al. teaches the specified range is represented by a seven-step evaluation scale for the PMV (see Figure 14 and [0144]). While Figure 14 shows that none of the data points indicating thermal sensation reach the +/- 3 levels, it is noted Kanai et al. does not explicitly teach the predetermined range is a range in which a PMV value is -2 or more and is -+2 or less in the specified range. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined range to be a range in which a PMV value is -2 or more and is -+2 or less in the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Kanai et al. discloses the physiological amount comprises a skin blood flow, a blood pressure, or a pulse-wave propagation time of the person (see Figures 2-3 and [0030]); and the human state comprises a degree of sleepiness of the person (see Figures 14 and 23-27 and [0144] and [0183]-[0188]).
Regarding claim 16, Kanai et al. discloses a non-transitory recording medium storing a program causing a computer to execute operations comprising: 
obtaining a thermal sensation index obtained by indexing, in a specified range, a thermal sensation of a person (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]); 
determining whether or not the thermal sensation index obtained by the obtaining is in a predetermined range in the specified range (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]); and 
estimating a human state (e.g. fatigue level), which is a state of the person, based on a physiological amount (e.g. pulse wave data) in which an activity of an autonomic nervous system of the person is reflected, the physiological amount being obtained from a sensor (101) when it is determined that the thermal sensation index obtained by the obtaining is in the predetermined range (see Figures 14 and 23-27 and [0144], [0174], [0179], and [0183]-[0188]). 
It is noted Kanai et al. does not specifically teach the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor, being put on the peripheral part of the person's body, that detects the skin temperature of the peripheral part of the person's body, or wherein the thermal sensation is estimated based on (i) a state of a space including a person which is output 
However, Nakayama et al. teaches obtaining a thermal sensation index obtained by indexing, in a specified range, a thermal sensation of a person (see Figures 3A-C and col. 6, line 37-col. 7, line 33), wherein the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor (120), being put on the peripheral part of the person's body, that detects the skin temperature of the peripheral part of the person's body (see Figure 2 and col. 4, lines 41-63), or wherein the thermal sensation is estimated based on (i) a state of a space including a person which is output from a sensor that detects, as the state of the space, a temperature in the space, a radiant temperature in the space, a wind speed in the space or a humidity in the space and (ii) an amount of clothing worn by the person which is obtained from an image output by a camera that captures the person, and determining whether or not the thermal sensation index obtained by the obtaining is in a predetermined range (e.g. the first state, second state, or third state and the first gradient, second gradient, or third gradient) in the specified range (see Figures 4-12 and col. 6, line 37-col. 7, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory recording medium of Kanai et al. to include the thermal sensation is estimated based on a skin temperature of a peripheral part of the person's body output from a sensor, being put on the .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. and Nakayama et al., further in view of Inoue et al. (Japanese Patent Document JP 9-154835; cited by Applicant, Examiner relies on provided English machine translation for citation purposed in rejection).

Regarding claim 4, Kanai et al. teaches the human state comprises a degree of sleepiness of the person (see Figures 14 and 23-27 and [0144] and [0183]-[0188]) but does not specifically teach the physiological amount comprises a nasal skin temperature of the person. However, Inoue et al. teaches a physiological amount comprises a nasal skin temperature of the person, and the human state comprises a degree of sleepiness of the person (see Figures 1-7 and [0012]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 5, Inoue et al. teaches the nasal skin temperature is obtained from the sensor (see [0016]) and in the estimating of the human state, the degree of sleepiness of the person is estimated based on a range of an increase in the obtained nasal skin temperatures over time (see Figures 1-7 and [0012]-[0029]). Kanai et al. teaches in the determining, a determination is made as to whether or not the obtained thermal sensation index is in the predetermined range (see Figures 14 and 23-27 and [0144] and [0183]-[0188]). Thus, the combination of Kanai et al. and Inoue et al. teaches every limitation of the claim.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. and Nakayama et al., further in view of Inoue et al. and Prokoski (US Patent No. 7,027,621 B1) (previously cited).  
Regarding claim 11, as noted above in the rejection to claims 4-5, the combination of Kanai et al. and Inoue et al. teaches the physiological amount comprises a nasal skin temperature of the person. Specifically, Inoue et al. teaches the physiological amount comprises a nasal skin temperature of the person and the nasal skin temperature is obtained from the sensor (see [0016]). Kanai et al. teaches the human state comprises a degree of stress of the person (see [0276]) and in the determining, a determination is made as to whether or not the thermal sensation index obtained by the obtaining is in the predetermined range (see Figures 14 and 23-27 and [0144] and [0183]-[0188]). However, the combination does not explicitly teach in the estimating of the human state, the degree of stress of the person is estimated based on a range of a decrease in the obtained nasal skin temperatures over time. However, Prokoski teaches in the estimating of the human state, the degree of stress of the person is estimated based on a range of a decrease in the obtained nasal skin 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791